Title: To Thomas Jefferson from Henry Dearborn, 31 August 1822
From: Dearborn, Henry
To: Jefferson, Thomas


Dear Sir,
Lisbon
August 31t 1822
Knowing me so well as you do, you could not have contemplated my present situation and  especially at my time of life, no one better knows my deficiencies for my present situation than your self, the very perticular and flatering manner that my nomination, and notification of it was made, opperated as the strongest inducement for my accepting the appointment. it being intirely unsought and unexpected on my part or by any of my friends. the very flatering notice of it from the President placed me in a situation very difficult for me to discribe. but here I am, and not without hopes of being of some service to my Country. thus far, appearences are favourable, and if I should succeed in healing some old bruses, and in establishing a friendly intercourse on fair and reciprocal principles, I shall I hope, return home with satisfaction to my self and to my Government and friends. no exertions of such abilities as I possess shall be wanting in effecting the wishes & expectations of the President. I trust that my stay here will not extend over two years at farthest, Mrs Dearborn is with me and also a grand-Daughter. Mr Thos Brent Secretary of Legation arrived two days since from Madrid. the account he gives of the affairs in Spain shews a want of confidence in the King, with great struggles for overseting the present sistem of Government. great hopes are now entertained by the friends of the present Government from the recent change of the Ministry, the new Ministers are considered sound & true.—an Election for a new Cortis has been made here since I arrived, it was attended with no turbelence, but was carried through very quietly.—with sentiments of the highest respect and esteem I am Sir your sincere friend and Humble ServtHenry Dearborn